

117 S2442 IS: Adjunct Faculty Loan Fairness Act of 2021
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2442IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Durbin (for himself, Ms. Duckworth, Ms. Hirono, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend section 455(m) of the Higher Education Act of 1965 in order to allow adjunct faculty members to qualify for public service loan forgiveness.1.Short titleThis Act may be cited as the Adjunct Faculty Loan Fairness Act of 2021.2.Loan forgiveness for adjunct facultySection 455(m)(3)(B)(ii) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(3)(B)(ii)) is amended—(1)by striking teaching as and inserting the following:teaching—(I)as;(2)by striking , foreign language faculty, and part-time faculty at community colleges), as determined by the Secretary. and inserting and foreign language faculty), as determined by the Secretary; or; and(3)by adding at the end the following:(II)as a part-time faculty member or instructor who—(aa)teaches not less than 1 course at an institution of higher education (as defined in section 101(a)), a postsecondary vocational institution (as defined in section 102(c)), or a Tribal College or University (as defined in section 316(b)); and(bb)is not employed on a full-time basis by any other employer..